Appellant was charged by affidavit filed in the city court of Brazil, Indiana, with the violation of the liquor law of the state, by the unlawful possession of liquor. He entered his plea of guilty to such charge in said court, and was fined $500, and sentenced to six months' imprisonment on the Indiana State Farm. Thereupon, he appealed to the circuit court of Clay county, and then, without making any showing of reason therefor, moved the court for leave to withdraw his plea of guilty in the city court, which motion was overruled. He then made motion for a jury trial to assess his punishment, which motion was overruled, and, on his plea of guilty already entered, the court, by its judgment, assessed his fine at $500, and sentenced him to imprisonment on the state farm for six months. From this judgment he appeals, presenting as error the court's action in overruling his motion for a new trial.
A motion for a new trial filed after judgment rendered on a plea of guilty presents no question for review, since there has been no trial. Carr v. State (1924), 194 Ind. 162, 142 N.E. 378. See, also, Meyers v. State (1901), 156 Ind. 388, 59 N.E. 1052.
Even if appellant had properly presented alleged error of the court in refusing him leave to withdraw his plea of guilty entered in the city court, and in refusing to permit him to enter a plea of not guilty, and in refusing him a trial by jury to assess his punishment, every contention of appellant as to these rulings is answered against him in Doench v. State (1929),ante 52, 165 N.E. 777.
Judgment affirmed. *Page 610